Citation Nr: 1732335	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to separate evaluations for asthma and obstructive sleep apnea, currently assigned a single 60 percent rating.

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for asthma and obstructive sleep apnea.  Asthma is rated under Diagnostic Code 6602, and obstructive sleep apnea is rated under Diagnostic Code 6847.  He is currently in receipt of a single evaluation of 60 percent for these disabilities under Diagnostic Code 6602-6847. 

 2. Separate evaluations may not be awarded for disabilities rated under Diagnostic Code 6602 and Diagnostic Code 6847.

3. The Veteran's type II diabetes mellitus is related to his service-connected asthma. 



CONCLUSIONS OF LAW

1.  Separate evaluations for obstructive sleep apnea and asthma are not warranted.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.14, 4.96, 4.97, Diagnostic Codes 6602 & 6847 (2017).

2. The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.S. §§ 1110, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Separate Evaluations for Asthma and Sleep Apnea

The Veteran asserts that he is entitled to separate evaluations for asthma and obstructive sleep apnea, as the symptoms attributable to each disorder are different.

In February 2009, the Veteran filed a claim of entitlement to service connection for sleep apnea.  After considering the Veteran's service treatment records, VA examinations, and his service-connected asthma, the RO granted service connection for "asthma/reactive airway disease with sleep apnea" and assigned a single 60 percent evaluation, effective February 11, 2009.  The Veteran disagreed with the assignment of a single disability rating for asthma and obstructive sleep apnea, which he asserts have separate and distinct symptomatology.  

In support of his contention, the Veteran cited an April 2006 Board decision in his October 2012 Notice of Disagreement and September 2013 substantive appeal, which argues that pursuant to 38 C.F.R. 4.96 a separate rating can be assigned for sleep apnea even when the Veteran is receiving compensation for asthma because the symptomology does not overlap.  He argues that separate ratings for asthma and obstructive sleep apnea are permissible, as 38 C.F.R. § 4.96(a) prohibits only the assignment of separate disability ratings for conditions that are each rated under Diagnostic Codes 6600 through 6817, or are each rated under 6822 through 6847.  He asserts that since the two specified ranges of diagnostic codes are stated in the disjunctive, there is no regulatory prohibition to the assignment of separate disability ratings for asthma and obstructive sleep apnea.  He alternatively argues that while these respiratory conditions each impair his ability to breathe, each condition has distinct and separate symptomatology. 

Before proceeding to an adjudication of the merits of the Veteran's claim, the Board notes that although the RO granted service connection for "asthma/reactive airway disease with sleep apnea" as though it were a single disability, the disabilities are medically distinct and service connection is in effect for each disability.  See Baughman v. Derwinski, 1 Vet. App. 563, 565-66 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  At issue in this appeal is whether separate disability ratings may be awarded for each of these disabilities.
  
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.96, Special Provisions Regarding Evaluation of Respiratory Conditions, states that ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  See 38 C.F.R. § 4.96(a).  In addressing the Veteran's interpretation of this regulatory provision, and which diagnostic code ratings may not be combined with other diagnostic code ratings, the Board notes that absent an expressly defined term within a statute, "a fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given 'their ordinary, contemporary, common meaning.'"  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007).  In this regard, the Board notes that the canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).

Applying this tenet of statutory construction, the Board concludes that the Veteran's interpretation is not correct.  After careful analysis of the language of 38 C.F.R.      § 4.96(a) and the rating criteria of Diagnostic Codes 6600 through 6847, the Board finds that in stating that "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," VA did not intend to prohibit the assignment of separate disability ratings for conditions that are each rated under Diagnostic Codes 6600 through 6817, or are each rated under 6822 through 6847, as the Veteran argues.  The reason VA did not more broadly state in 38 C.F.R. § 4.96(a) that ratings under Diagnostic Codes 6600 through 6847 may not be combined is that the diagnostic codes excluded in the phrase "[r]atings under diagnostic codes 6600 through 6817 and 6822 through 6847" are not necessarily manifested by lung or pleural involvement.  In such cases, the assignment of separate evaluations for a disability rated under one of the excluded diagnostic codes and a disability rated under 6600 through 6817 or 6822 through 6847, would not amount to impermissible pyramiding.  See C.F.R. § 4.14 (2017) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  As both asthma and obstructive sleep apnea are both necessarily manifested by lung or pleural involvement, separate ratings are prohibited by 38 C.F.R. § 4.96(a).

To the extent that the Veteran argues that in his particular case, the assignment of separate ratings under Diagnostic Code 6602 and 6847 would not amount to impermissible pyramiding, as the disabilities present with distinct manifestations (i.e., symptoms), his argument is unconvincing.  In his September 2012 Notice of Disagreement, the Veteran states that both conditions impair his ability to breathe but that "the treatment for each condition is different."  The Veteran also argues in his September 2013 substantive appeal that "sleep apnea is caused by obstructive factors and results in disruption of breathing during sleep; the condition is alleviated by the use of CPAP" and that "asthma is caused by exposure to allergens and irritant particles and results in recurrent attacks of spasmodic contraction of the bronchi; the condition is alleviated by the use of bronchodilators."  However, this argument fails as it focuses on the causes of and treatments for the disorders, rather than the manifestations (i.e., his symptoms) of the disorders.  The Board notes that the evidence of record supports a finding that the disabilities at issue in this case present with duplicative and overlapping manifestations, namely difficulty with breathing.  Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Thus, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for asthma and obstructive sleep apnea.  

As for the April 2006 Board decision the Veteran submitted in October 2012 and September 2013, the Board has reviewed and considered the decision.  However, Board decisions are non-precedential and are considered binding only with regard to the specific case decided.

Given the binding nature of the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that separate evaluations for asthma and obstructive sleep apnea are not warranted.  The Board notes that it is without authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.S. § 7104  (LexisNexis 2017); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Service Connection for Type II Diabetes Mellitus

The Veteran contends that his type II diabetes mellitus is due to the steroid medications he is prescribed for treating his service-connected asthma.  He testified that he has been treated with steroid medication, specifically prednisone, for his asthma since 1999 but was not diagnosed with diabetes mellitus until 2013.  He stated that he has always watched his diet but presented with symptoms in 2013.  The Veteran reported that his doctor informed him that the diabetes was most likely due to the prolonged use of steroids.  He indicated that he is currently prescribed insulin, and is prescribed additional insulin to counteract the effects of the steroid medications during an asthma flare.  Board Hearing Transcript 9-12.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The Veteran's service treatment records are absent complaints of or treatment for high blood sugar levels or type II diabetes mellitus.  The Veteran's post-service treatment records document that in May 2013 he reported numbness and tingling of the hand and feet, which had begun one to two months earlier, and that his last prednisone taper was earlier that month.  His VA medical provider diagnosed the Veteran with asthma, not well controlled, and diabetes, which she opined was likely steroid induced.  Again, in October 2013, the Veteran was diagnosed with steroid-induced diabetes and started on insulin.  Post-service treatment records also document that the Veteran is prescribed albuterol, Advair, and Montelukast for his asthma.  

In support of his contention, the Veteran submitted medical literature, published in July 2010, indicating that increases in blood glucose are common among people taking prednisone and other corticosteroids.  The literature further explained that people with diabetes receiving steroid treatment should be informed that their blood glucose would increase during the course of treatment.  However, blood glucose levels should return to pre-treatment levels a few days after the steroid treatment ends.   

At the December 2013 VA examination, the VA examiner noted the Veteran has type II diabetes mellitus for which he is prescribed oral hypoglycemic agents.  The VA examiner also noted the Veteran has asthma and requires intermittent courses or bursts of systemic oral or parenteral corticosteroid medications four or more times per year and daily inhalational anti-inflammatory medications and daily inhalational oral bronchodilators.  The examiner also noted the Veteran has monthly asthma exacerbations and asthma attacks more than once per week.  The VA examiner opined that the Veteran's steroid-induced type II diabetes mellitus is transient and lasts the duration of the course of steroid treatment.  She reasoned that once the steroid is tapered and discontinued, euglycemic levels return and thus, diabetes is less likely than not a result of the Veteran being placed temporarily and sporadically on steroid treatment for his asthma. 

After review of the record, the Board finds that service connection for type II diabetes mellitus is warranted.  Here, the Board finds that the positive opinion from the Veteran's medical provider is highly probative as it reflects consideration of all the relevant facts and is supported by the medical evidence of record, including post-service treatment records, medical literature, and a VA examination report documenting daily steroid use for asthma and steroid-induced type II diabetes mellitus.  The Board acknowledges the December 2013 VA examiner's opinion that the diabetes is "temporary" because it is caused by steroid medication; however, the record reflects that the Veteran's asthma requires continuous steroid use.  Moreover, the element of a current diagnosis of type II diabetes mellitus is satisfied when type II diabetes mellitus is present at any time during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to include specifically the Veteran's post-service treatment records and VA examination report, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's type II diabetes mellitus is caused by his service-connected asthma.  Hence, affording him the benefit of the doubt, service connection for type II diabetes mellitus is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Separate evaluations for asthma and obstructive sleep apnea are denied.

Service connection for type II diabetes mellitus, to include as secondary to service-connected asthma, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


